UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOHN G. TURNER,                                 DOCKET NUMBER
                   Appellant,                        DC-0752-13-5048-X-1

                  v.

     DEPARTMENT OF JUSTICE,                          DATE: September 29, 2016
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Christopher Landrigan, Esquire, Washington, D.C., for the appellant.

           Harold M. Sklar and Leslie A. Saint, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On November 17, 2015, the administrative judge issued an initial decision
     finding the Department of Justice (the agency) in noncompliance with the parties’
     settlement agreement in Turner v. Department of Justice, MSPB Docket
     No. DC-0752-13-5048-I-3.       Turner v. Department of Justice, MSPB Docket
     No. DC-0752-13-5048-C-1, Compliance File (CF), Tab 5, Compliance Initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     Decision (CID).     The matter was referred to the Board for consideration.
     See 5 C.F.R. § 1201.183.      The administrative judge’s decision found that the
     agency had not complied with the settlement agreement because it had failed to
     pay the appellant 6 days of back pay as required by the agreement. CID at 4.
¶2        On December 24, 2015, the Board issued an acknowledgment order
     informing the agency that it had 15 calendar days to submit evidence showing its
     compliance.        Turner v.     Department     of    Justice,   MSPB      Docket
     No. DC-0752-13-5048-X-1, Compliance Referral File (CRF), Tab 1 at 3.           The
     acknowledgment order also informed the appellant that his response to the
     agency’s evidence of compliance was due within 20 calendar days of the date of
     service of the agency’s submission, and that, if he chose not to respond, the Board
     might assume he was satisfied and dismiss the petition for enforcement. Id.
¶3        On January 6, 2016, the agency submitted evidence detailing payments
     made to the appellant on March 3 and November 20, 2015, for 32 hours of pay
     and 16 hours of pay, respectively. CRF, Tab 2 at 8-11. The appellant did not
     respond to this evidence.
¶4        We find that the agency has produced evidence that it paid the appellant for
     a total of 48 hours, or 6 days, of pay, as required by the parties’ settlement
     agreement. CF, Tab 1 at 16.
¶5        In light of the agency’s evidence of compliance, and the appellant’s failure
     to respond to the acknowledgment order, we find the agency in compliance and
     dismiss the petition for enforcement.    This is the final decision of the Merit
     Systems Protection Board in this compliance proceeding. Title 5 of the Code of
     Federal Regulations, section 1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

                     NOTICE TO THE APPELLANT REGARDING
                           YOUR RIGHT TO REQUEST
                          ATTORNEY FEES AND COSTS
           You may be entitled to be paid by the agency for your reasonable attorney
     fees and costs. To be paid, you must meet the requirements set out at title 5 of
                                                                                  3

the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
you believe you meet these requirements, you must file a motion for attorney fees
WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
must file your attorney fees motion with the office that issued the initial decision
on your appeal.

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)).       If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

You should send your request to EEOC no later than 30 calendar days after your
receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.
                                                                                    4

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.          See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           Jennifer Everling
                                           Acting Clerk of the Board
Washington, D.C.